PER CURIAM.
It appearing that the bill of complaint filed November 6, 1939, charges violations of Sections 15(a)(2) and 15(a)(5) of the Fair Labor Standards Act of 1938, Public #718, 75th Congress, 52 Stat. 1060, 29 U.S.C.A. § 215(a)(2, 5), and the answer filed November 27, 1939, constituted justiciable issues which appellant has a right to have determined by a trial in- equity, and that this right did not become extinguished by the inauguration by appellee on February, 1940, of a new plan for the payment of compensation to “red caps” as set forth in the supplemental answer filed February 19, 1940, and as found by the District Court, it is therefore ordered, adjudged and decreed, upon the authority of Federal Trade Commission v. Goodyear Tire & Rubber Co., 304 U.S. 257, 58 S.Ct. 863, 82 L.Ed. 1326, and cited cases, that the decree appealed from be and the same is reversed and the case is remanded for further proceedings consistent herewith.